PER CURIAM.
Appellants (plaintiffs), in two cases consolidated for trial due to the fact that the primary question of law presented in each case was basically identical and now consolidated for appeal, appeal from a final judgment entered in favor of the appellees (defendants) in a survival action and from an order granting appellees’ motion for a new trial in a wrongful death action.
The-cause of action arose from the shooting of one J. C. Welch by a policeman, Defendant-Dalton Alford, an employee of the Defendant-City of South Bay.
The primary thrust of the plaintiffs’ appeal questions the correctness of the trial court’s granting defendants’ motion for a directed verdict and judgment notwithstanding the verdict in the survival action and of granting defendants’ motion for a new trial in the wrongful death action.
We affirm by authority of Martin v. Thompson, Fla.App.1960, 124 So.2d 744, on the survival action and affirm by the authority of Cloud v. Fallis, Fla.1959, 110 So.2d 669, on the wrongful death action.
Affirmed.
ANDREWS and CROSS, JJ., and WEISSING, LOUIS, Associate Judge, concur.